UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6792



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID WAYNE DAVIS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-00-359; CA-05-273-1)


Submitted:   November 17, 2005         Decided:     November 23, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Wayne Davis, Appellant Pro Se. Gordon Dean Kromberg, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Wayne Davis seeks to appeal the district court’s

order dismissing as untimely his motion filed under 28 U.S.C.

§ 2255 (2000).    An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Davis has not made the

requisite     showing.     Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 DISMISSED




                                  - 2 -